 In the Matter of STANDARD-COOSA-THATCHER CoDIPANY,EMPLOYERandTEXTILEWORKERSUNION or AMERICA, CIO, PETITIONERCase No. 10-R-2246.-Decided April 2, 1947Messrs. Frank A. Cons tangyandLegare Davis,both of Atlanta,Ga., for the Employer.Mr. Join J. Brownlee,of Atlanta, Ga., andMr. Paul R. Cristopher,of Knoxville, Tenn., for the Petitioner.Mr. Emil C. Farkas,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in thiscasewas held at Chatta-nooga, Tennessee, on October 22, 1946, before Paul S. Kuelthau,hearing officer.The hearing officer's rulings made at thehearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National LaborRelationsBoard makesthe following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERStandard-Coosa-Thatcher, a Tennessee corporation, is engaged inthe manufacture of mercerized yarn and thread at its plants locatedat Plechnont, Alabama, Gadsden, Alabama, Rossville, Georgia, andRidgedale, Tennessee, a suburb of Chattanooga, Tennessee.We areconcerned with its operations at Ridgedale, hereinafter referred to asthe Ridgedale plant.The Employer purchases annually for use at thisplant raw materials valued in excess of $3,500,000 a year, approxi-mately 95 percent of which is obtained from sources outside the Stateof Tennessee.Finished products manufactured by the Employer atthis plant are valuedin excessof $5,000,000 a year, approximately 75percent of which is shipped outside the State.The Employer admits and we find that it is engaged ,in commercewithin the meaning of the National Labor Relations Act.73 N L R. B., No 19123 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt.TFIE ORGANIZATION INAOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations,claiming to represent employees of theEmployer.III.THE QUESTION CONCERNINGREPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of certain employees of the Employer untilthe Petitioner has been certified by the Board in -an appropriate unit.We find thata questionaffectingcommerce has arisen concerningthe representation of employees of the Employer,within the meaningof Section 9 (c) and Section 2 (6) and(7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner seeks a unit composed of all production and main-tenance employees at the Thatcher building of the Employer's Ridge-dale plant including section men, but excluding office, clerical, tech-nical and cafeteria employees,superintendents,foremen, secondhands,and all other supervisory personnel.The Employer contends that, inview of its ifttegr"ated operations,the only appropriate unit is a plant-wide unit embracing all production and maintenance employees at itsThatcher, Standard and Maintenance buildings, which together makeup its Ridgedale plant. It contends further that section men are su-pervisory employees and should be excluded from any unit found tobe appropriate.The Employer'sRidgedale plant consists of approximately 18 or19 buildings of various types.The three main buildings are theStandard, the Thatcher and the Maintenance building, all of whichare located within an area of 4 blocks. In the course of its operationsthe Employer employs approximately 1,400 persons,about 900 ofwhom work at the Thatcher building, 425 at the Standard buildingand 90 at the Maintenance building;10 or 12 of these latter employeesare classified as cafeteria employees.The Standard building and theThatcher building, where the Employer'smanufacturing operationsare carried on, are located side by side and are separated by a narrowstreet which runs the length of the buildings.The warehouse forraw materials is situatedin the Thatcher building, while the shippingand packing room, the storage house and the central heating plant areall located in the Standard building.The general supervision of the Employer's Ridgedale plant is underthe direction of the vice president who also controls and determinesthe labor policy for the plant.Uniform personnel policies and work- STANDARD-COOSA-THATCHER COMPANY125ing conditions prevail throughout the plant and facilities such as thecafeteria, athletic field and housing, and benefits such as first-aid andhospitalization, a credit union and a system of group insurance areextended in like manner to all employees.Rates of pay are by depart-ment and wage increases, whenever made, are applicable to all em-ployees.Salary- disbursements are made through a single pay-rolldepartment, but the Standard, Thatcher, and Maintenance buildingsand the cafeteria each has a separate pay roll for its employees.Al-though one set of corporate books is kept for the Ridgedale plant, oper-ating costs are figured separately and operating expenses are charge-able to the respective buildings.Hours of employment at the variousbuildings are the same but there exists no interchange of employeesbetween the Standard and Thatcher buildings, and each building hasits own superintendent and supervisory staff.Maintenance employeesin general have no specific working stations although a number of suchworkers are assigned full time to each of the several buildings.The Employer's manufactured products are sold under a singletrade name known as Durene. In the Employer's operations, theThatcher building is considered a spinning mill where the raw cottonis passed through a number of carding and spinning processes, and theStandard building a processing mill where bleaching, mercerizing,and other finishing processes are carried on.The raw cotton storedin the warehouse, at one end of the Thatcher building, is opened by abalebreaker and is then passed by means of suction pipes to the pickerroom where the actual manufacturing process begins.There followsa series of operations such as carding, lapping, combing, drawing, andslubbing, "intermediate machines, speeders and jacks," after whichthe product is ready to enter the spinning department. In the, spin-ning department the first step is that of spinning; at the end of thisoperation the yarn passes through one of several steps known as asingle-doubling, spooling, and single and splash winding.The yarnthen goes through a twisting operation followed by either ply-wind-ing, reeling or single end gassing.The final operation in the Thatcherbuilding is that of warping, upon the completion of which the productis ready for the mercerizing operations.Approximately 50 percent of the yarn from the Thatcher spinningmill goes to the Standard building while the remainder goes to theEmployer's finishing plant at Rossville, Georgia.The materials aretaken from the. Thatcher building. to the Standard building byThatcher employees by means of small hand trucks. In the Standardbuilding two different operations are performed.Part of the yarniswarp-mercerized or bleached, following which it passes throughquilling and winding.The other portion of the yarn goes directlyfrom the reeling department of the Thatcher building to the skein- 126DECISIONSOF NATIONALLABOR RELATIONS BOARDmercerizing department in the Standard building and passes throughback winding and winding operations.The finished products arethen prepared for packing, inspection and shipping by employees ofthe Standard building.As previously noted, the employees whom the Petitioner seeks inits unit are all located in the Thatcher building of the Ridgedale plant.The record discloses that in a prehearing election held on June 13,1946, approximately 10 months ago, among all production and main-tenance employees at the Employer's Ridgedale plant, the Petitionerlost the election by a vote of 734 to 494. It reveals further that duringthe past year the Petitioner has renewed its organizational effortsamong the production and maintenance employees throughout theEmployer's plant; it has met with success only in the Thatcher build-ing, where the employees have evinced an active interest in organiz-ing beyond that exhibited before the June 1946 election.We are not unmindful, as urged by the Employer, that the nature ofthe operations and the uniform personnel policies and working con-ditions throughout the Employer's plant indicate that its productionand maintenance employees could function for the purposes of col-lective bargaining on a plant-wide basis.However, it is significantthat the Thatcher building alone functions as a spinning mill, that itisphysically separated from the Standard building and the Main-tenance building, that it does not interchange its employees with thosein the other two buildings, that separate pay rolls are kept for eachbuilding and that, essentially, different types of machinery and skillsare utilized in each building.We also note that there is no labororganization presently seeking to represent the Employer's employeesin a plant-wide unit and that there is absent any collective bargaininghistory on a more comprehensive basis.Under all these circumstanceswe are of the opinion that the unit sought by the Petitioner may atthis time constitute an appropriate unit for the purposes of collectivebargaining 1This finding does not however, preclude future recon-sideration of the appropriateness of a huger unit should organizationof the Employer's employees be extended to other buildings of itsRidgedale plant.There remains for consideration the disposition of the section men,whorl the Petitioner would include and the Employer would excludefrom tine unit found appropriate.The record indicates that these em-ployees work directly under the secondhands.Their duties consist ofadjusting and making minor repairs to machines, assisting the second-hand in placing help, assisting in training new workers, and inspectingthe quantity and quality of work in their respective sections. In manyIMatter of May, McEiven,KaiserCompany,May Full-Fashion Division.66 N L. R B_1341,Matter ofRichmondHosiery Mills,62 N L R B 1481 ,Matter of Charles IIBaconCompany,54 N L R B. 703. STANDARD-COOSA-THATCHER COMPANY127instances section men are paid less than men working under them.Although the Employer contended at the hearing that section menhave authority effectively to recommend changes in the status of em-ployees working under them, we are satisfied from all the evidence thattheir recommendations when made, result in an independent investiga-tion by the Employer and that such investigations form the only basisfor action by the Employer.Under the circumstances, we are of theopinion that section men are not supervisory employees within themeaning of our customary definition of that term, and we shall includethem in the unit.2Accordingly, we find that all production and ncalntenance employ-ees at the Thatcher building of the Employer's Riclgeclale plant, in-cluding section men, but excluding office, clerical, technical and cafe-teria employees, superintendents, foremen, secondhands, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Standard-Coosa-ThatcherCompany, Chattanooga, Tennessee, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) claysfrom the date of this Direction, ender the direction and supervision ofthe Regional Director for the Tenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules and Regu-lations-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were illor on aeation or temporarily laid off, and including employees inthe armed forces of the United States who present themselves in per-son at the polls, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date.,of the election, to determine whether or not theydesire to be-represented by Textile Workers Union of America, CIO,for the purposes of collective bargaining.MR. JAMES J. REYNOLDS; JR., took no part in the consideration ofthe above Decision and Direction of Election.2Matter of Thomaston Cot too Mills, Griffin Division, 66 N. L R B 731.739926-47-vol 73-10